Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-10, 12, 13, and 20-27 are all the claims pending in the application. 
Claims 1, 3, 4, 20, 25, and 27 are amended.
Claims 1-10, 12, 13, and 20-27 are rejected.
The following is a Final Office Action in response to amendments and remarks filed February 3, 2021.

Response to Arguments
Regarding the 112(b) rejections, the rejections are withdrawn in light of the amendments to the claims.

Regarding the 101 rejections of the claims as encompassing a human organism, the rejections are withdrawn in light of the amendments to the claims and Applicant's Remarks.

Regarding the 101 rejections, the rejections are maintained for the following reasons.  Applicant asserts the rejections should be withdrawn because the claims are analogous to Diamond v. Diehr as the claims transform the information of the number of times the keyword is changed into displaying content.  Examiner respectfully does not find this assertion persuasive because Examiner finds receiving user inputs and displaying content is only tailoring information and providing it to the user (i.e. tailoring search results to only return a limited amount of the most revenant search results based on user input), see MPEP 2106.05(f) discussing Intellectual Ventures I LLC v. Capital One Bank (USA) and is not 

Regarding the 103 rejections, the rejections are maintained for the following reasons.  Applicant asserts the Murphy reference does not teach the newly amended limitations.  Examiner finds the Broome reference teaches the newly amended limitations and accordingly finds Applicants assertions regarding Murphy unpersuasive as the assertions are moot in light of Broome.  Specifically, Examiner finds the newly amended limitation: "the preset triggering condition being a number of times the keyword has been changed reaching a threshold value, each changed keyword belonging to a same concept" encompasses a user simply entering multiple, related inputs (e.g. the user entering multiple items from a shopping list) because the number of times the keyword has been changed could be one (one change being the threshold required), and the user entering multiple inputs would entail the user changing the keyword (the different inputs).  That is, "the preset triggering condition being a number of times the keyword has been changed reaching a threshold value" encompasses the user changing the keyword once as the user changes the input from one item on the shopping list to another.  Further, Examiner notes the multiple inputs would relate to a same concept because the inputs are related by the user (e.g. the user entering multiple items on a shopping list would all be related to the user's shopping list).  Accordingly, the rejections are maintained, please see below for the complete rejections of the claims as amended.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, 12, 13 and 20-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject matter to the claims: it is determined that claims 1-10, 12, and 13 are directed to a process; and claims 20-27 are directed to a machine.  Therefore, we proceed to Step 2.
Independent Claims
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
The independent claims recite an abstract idea.  Specifically, the limitations of: receiving a recommendation request from the client terminal; and providing recommendation contents from the personal content pool via one or more online customer service interfaces, recite commercial interactions (i.e., marketing or sales activities or behaviors) because the claims encompass a customer seeking and receiving a recommendation from someone else (e.g. a customer representative).  Accordingly, the claims recite an abstract idea and fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
This judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements – receiving a user input provided by a client terminal, the user input including a keyword; searching a basic content pool for matching contents according to the user input, the basic content pool including one or more contents as a data source; creating a personal content pool as a database to store contents for a user associated with the user input; storing the matching contents into the personal content pool; displaying a content from the personal content pool on the client terminal when a preset triggering condition is satisfied, the preset triggering condition being a number of times the keyword has been changed reaching a threshold value, each changed keyword belonging to a same concept; receiving, from the client terminal, another user input based on the recommendation contents; retrieving contents matching the another user input from the basic content pool; inputting the contents matching the another user input into the personal content pool; and displaying the contents matching the another user input on the client terminal.  Claims 20 and 25 recite similar limitation as claim 1 and further recite the additional elements - one or more processors; and one or more computer readable media storing thereon computer-readable instructions, that when executed by the one or more processors, cause the one or more processors to perform acts; and one or more computer readable media storing thereon computer- readable instructions, that when executed by one or more processors, cause the one or more processors to perform acts, respectively.  
The additional elements of the client terminal, the processor and the computer readable media, when considered individually, do not integrate the abstract idea into a practical application because the additional elements are recited at a high-level of generality such that they amount to no more than 
The additional elements of: searching a basic content pool for matching contents according to the user input, the basic content pool including one or more contents as a data source; creating a personal content pool as a database to store contents for a user associated with the user input; storing the matching contents into the personal content pool; retrieving contents matching the another user input from the basic content pool; and inputting the contents matching the another user input into the personal content pool, when considered individually, do not integrate the abstract idea into a practical application because the additional elements are only mere data gathering, see MPEP 2106.05(g).
The additional elements of: displaying a content from the personal content pool on the client terminal when a preset triggering condition is satisfied, the preset triggering condition being a number of times the keyword has been changed reaching a threshold value, each changed keyword belonging to a same concept1; and displaying the contents matching the another user input on the client terminal, when considered individually, do not integrate the abstract idea into a practical application because the Intellectual Ventures I LLC v. Capital One Bank (USA)).  
The additional elements of one or more online customer service interfaces, when considered individually, do not integrate the abstract idea into a practical application because it is only a general link to a field-of-use or technological environment (i.e. broadly invoking the internet), see MPEP 2106.05(h).
Further, the additional elements, when considered in combination, do not integrate the abstract idea into a practical application because the combination essentially encompasses a generic internet search of gathering search results and providing the search results for multiple searches. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claims 1, 20, and 25 are directed to an abstract idea. 

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The data gathering steps do not amount to significantly more because the steps essentially encompass a generic internet search of receiving inputs and retrieving relevant information.  Further, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no than mere data gathering, mere instructions to apply the exception using generic computer components, and a general link to a field-of-use or technological environment.  Mere data gathering, mere instructions to apply the exception using 
Additionally, Examiner notes when a user inputs an internet search query, virtually all search engines create a personalized content pool (i.e. the results found in response to the search) and provide content from the pool (i.e. providing the search results to the user).  As such, Examiner find the claims do not recite more than what is well understood, routine and conventional because the broadest reasonable interpretation of the claims encompasses virtually all internet searches.  Claims 1, 20, and 25 are not patent eligible.
Dependent Claims
Regarding claims 2 and 21, the additional element of a natural language interactive interface of the client terminal is recited at a high-level of generality (i.e., as a generic interface receiving data) such that, when considered individually and when considered in combination with the rest of the claim, it amounts no more than mere instructions to apply the exception using a generic computer component.
Regarding claims 3 and 27, the additional elements of claims 3 and 27, when considered individually and when considered in combination with the rest of the claim, do not integrate the abstract idea into a practical applicant because the elements are further tailoring the information being provided to the user.
Regarding claim 4, claim 4 does not integrate the abstract idea into a practical application because the additional element of a keyword input at a search bar is recited at a high-level of generality (i.e., as a generic interface receiving data) such that, when considered individually and when considered in combination with the rest of the claim, it amounts no more than mere instructions to apply the exception using a generic computer component.
Regarding claims 5 and 22, claims 5 and 22 are directed to the first abstract idea in claim 1 because it encompasses the process of making recommendations.
Regarding claim 6, claim 6 is directed to the first abstract idea in claim 1 essentially because a sales clerk can determine whether or not to make a recommendation, based on notes from previous recommendations.
Regarding claim 7, claim 7 is directed to the first abstract idea in claim 1 essentially because a sales clerk can provide a prompt message (e.g. ask if a customer would like recommendations) and then select recommendations if asked to.
Regarding claims 8 and 9, claims 8 and 9 are directed to the first abstract idea in claim 1 because the sales clerk can recommend a merchant based on their professional relevancy (e.g. recommend someone with a good reputation) according to a preset reference condition.  
Regarding claims 10 and 23, claims 10 and 23 do not integrate the abstract idea into a practical application because the claims essentially recite receiving an input and selecting and transmitting content.  The additional elements of clicking or triggering a displayed operation tag are recited at a high-level of generality such that, when considered individually and when considered in combination with the rest of the claim, they amounts no more generic computer components performing generic computer functions. (i.e., accepting user input and providing data).
Regarding claims 12, 13, 24 and 26, the additional elements of the claims do not integrate the abstract idea into a practical application because the additional elements are recited at a high-level of generality (i.e. as a generic computer function of deleting data when it is no longer needed) such that it amounts to no more than mere instructions to apply the exception using generic computer components.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 8, 10, 12, 13, and 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broome, US Pub. No. 2019/0139121, herein referred to as “Broome”, in view of Vittolia US Pub. No. 2014/0172621, herein referred to as “Vittolia”.
Regarding claim 1, Broome teaches
receiving a user input provided by a client terminal, the user input including a keyword (user inputs products they wish to purchase, ¶[0105], e.g. a product, a product category or a product subcategory, ¶[0108]); 
searching a basic content pool for matching contents according to the user input (matches the desired products to products available in the store, ¶¶[0109]-[0110]), 
the basic content pool including one or more contents as a data source (list of products available in the store, ¶[0109]); 
creating a personal content pool as a database to store contents for a user associated with the user input (creates a final list or shopping list, ¶[0115]); 
storing the matching contents into the personal content pool (adds an available product to the shopping list, ¶[0111]); 
displaying a content from the personal content pool on the client terminal (a single item is displayed, ¶[0115]), 

each changed keyword belonging to a same concept (each item belongs to the same concept, the user's shopping list, e.g. ¶[0085]).
receiving, from the client terminal, another user input based on the recommendation contents (app presents multiple results to and user selects one of the products, ¶[0114]; see also ¶[0115] noting the process is repeated); 
retrieving contents matching the another user input from the basic content pool (matches the desired products to products available in the store, ¶¶[0109]-[0110]);
inputting the contents matching the another user input into the personal content pool (selected items are added to shopping list, ¶[0115]); 
and displaying the contents matching the another user input on the client terminal (selected items are displayed to the user, ¶[0115]; see also Fig. 3).  
However Broome does not explicitly teach but Vittolia does teach:
receiving a recommendation request from the client terminal (receives a shopping budget from a user, e.g. ¶[0031]; see also Fig. 4 summarizing the process), 

Further, it would have been obvious at the time of filing to combine the automated shopping list generation of Broome with the recommendations based on a shopping budget of Vittolia because Vittolia suggests including budget-based recommendations with shopping list to help customers optimize their spending, ¶[0026] of Vittolia; see also MPEP 2143.I.G.
Regarding claim 2, the combination of Broome and Vittolia teaches all the limitations of claim 1 and Broome further teaches:
wherein the user input includes a natural language input at a natural language interactive interface of the client terminal (user inputs are names of products, e.g. “milk” or “organic milk”, ¶[0108]). 
Regarding claim 4, the combination of Broome and Vittolia teaches all the limitations of claim 1 and Broome further teaches:
wherein the user input includes the keyword input at a search bar of the client terminal (user inputs a product they wish to purchase into the app, ¶[0105]) .
Regarding claim 5, the combination of Broome and Vittolia teaches all the limitations of claim 1 and Broome further teaches:
recording a recommendation after providing the content from the personal content pool to the client terminal (records purchases made by the user, ¶[0048], these records are recommendations because the system uses purchase history to determine which of the available products will be suggested for the user’s shopping list, ¶[0112]).
Regarding claim 7, the combination of Broome and Vittolia teaches all the limitations of claim 1 and Broome further teaches:
providing a prompt message to the client terminal (user is prompted to select products, ¶[0114]); 

Regarding claim 8, the combination of Broome and Vittolia teaches all the limitations of claim 1 and Vittolia further teaches:
wherein providing the recommendation contents from the personal content pool includes: returning the one or more online customer service interfaces of one or more merchants to the client terminal according to a preset reference condition (generates list of recommended items based on user’s shopping list and shopping budget, e.g. ¶¶[0031]-[0032]; see also Figs. 2 and 3 showing the interfaces); 
and providing the recommendation contents from the personal content pool based on the preset reference condition (generates list of recommended items based on the shopping budget, e.g. ¶[0032]; see also Figs. 2 and 3 showing the interfaces).  
Further, it would have been obvious at the time of filing to combine the automated shopping list generation of Broome with the recommendations based on a shopping budget of Vittolia because Vittolia suggests including budget-based recommendations with shopping list to help customers optimize their spending, ¶[0026] of Vittolia; see also MPEP 2143.I.G.
Regarding claim 10, the combination of Broome and Vittolia teaches all the limitations of claim 1 and Broome further teaches:
wherein the providing the content from the personal content pool to the client terminal includes: receiving a view request from the client terminal (user hits the location update button, ¶[0120]), 
the view request being triggered when an operation tag displayed at the client terminal is clicked or triggered (location update button is triggered, ¶[0120]); 

Regarding claim 12, the combination of Broome and Vittolia teaches all the limitations of claim 1 and Broome further teaches:
wherein the personal content pool has a life cycle (products are removed from shopping list as they are scanned in the store by the user, Fig. 3 and ¶[0130]).
Regarding claim 13, the combination of Broome and Vittolia teaches all the limitations of claim 12 and Broome further teaches:
wherein the creating the personal content pool includes creating the personal content pool when detecting a user interaction at a user interaction interface of the client terminal (user inputs products they wish to purchase, ¶[0105] to create the shopping list, ¶[0115]); 
and the method further includes: deleting the personal content pool when detecting the user interaction at the user interaction interface is completed; or deleting the personal content pool when an account of the user is deleted (shopping list is deleted as items are scanned, Fig. 3 and ¶[0130]).

Claims 20-26 recite similar limitations as claims 1, 2, 5, 10, 12, and 13 and accordingly are rejected for similar reasons as claims 1, 2, 5, 10, 12, and 13.

Claims 3 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Broome and Vittolia, further in view of Harrison et al, US Pub. No. 2015/0339707, herein referred to as "Harrison".
Regarding claim 3, the combination of Broome and Vittolia teaches all the limitations of claim 1 and Broome further teaches:

However, the combination of Broome and Vittolia does not teach but Harrison does teach:
a time period after receiving the user input reaches a preset threshold of time period (delays returning search results until preset time, e.g. ¶¶[0034], [0085]; see also ¶[0004] summarizing).
Further, it would have been obvious at the time of filing to combine the automated shopping list generation of Broome and Vittolia with the time-delayed search results of Harrison because Harrison explicitly suggests presenting search results at a later time as users may be unable to review a set of results from the query until the later time, ¶[0033]; see also MPEP 2143.I.G.

Claim 27 recites similar limitations as claim 3 and accordingly is rejected for similar reasons as claim 3.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Broome and Vittolia, further in view Kolawa et al US Pat. No. 8,429,026, herein referred to as “Kolawa”.
Regarding claim 6, the combination of Broome and Vittolia teaches all the limitations of claim 5 and Broome further teaches:
determining whether to provide the content from the personal content pool to the client terminal according to a record before providing the content in the personal content pool to the client terminal at a next time (determines which available product to add to the shopping list based on records of previous shopping history, ¶[0112]); 
However, the combination of Broome and Vittolia does not explicitly teach but Kolawa does teach:
and determining not to provide the content from the personal content pool to the client terminal at the next time in respond to determining that the content is recorded (removes an item from the shopping list based on prior purchase history, Col. 18, ll. 56-67).
Further, it would have been obvious to combine the automated shopping list generation with budget-based recommendations of Broome and Vittolia with removing items from shopping lists based on previous purchases of Kolawa because use of known technique to improve similar devices (methods, or products) in the same way in obvious, see MPEP 2143.I.F.  Broome teaches an automated method of generating shopping lists using prior purchases.  Kolawa teaches removing items from shopping lists based on previous purchases.  One of ordinary skill could have improved the automated shopping list generation of Broome by removing items from the list which were recently purchased, as taught by Kolawa.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Broome and Vittolia, further in view of Murphy, US Pub. No. 2014/0074820, herein referred to as "Murphy".
Regarding claim 9, the combination of Broome and Vittolia teaches all the limitations of claim 8 and does not teach but Murphy does teach:
wherein the preset reference condition includes at least one of the following: a degree of business relevancy of an online customer service of a merchant; a level of professional relevancy of an online customer service of a merchant providing recommendations; and a completion of the user input within a preset threshold of time after an initiation of the user input (search results include businesses located within an area that is determined to be relevant to the user.  Additionally, please note, 
Further, it would have been obvious at the time of filing to combine the automated shopping list generation of Broome and Vittolia with the returning relevant search results, as taught by Murphy, because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces if the variations are predictable, see MPEP 2143.I.F.  Broome teaches searching for products and one of ordinary skill would have recognized that the user should only be shown results that are relevant, for example geographically relevant, as taught by Murphy.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064.  The examiner can normally be reached on Monday to Friday 10 - 6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note, Examiner finds the limitation: "the preset triggering condition being a number of times the keyword has been changed reaching a threshold value, each changed keyword belonging to a same concept" encompasses a user simply entering multiple, related inputs (e.g. the user entering multiple items from a shopping list) because the number of times the keyword has been changed could be one (one change being the threshold required), and the user entering multiple inputs would entail the user changing the keyword (the different inputs).  That is, "the preset triggering condition being a number of times the keyword has been changed reaching a threshold value" encompasses the user changing the keyword once as the user changes the input from one item on the shopping list to another.